Citation Nr: 1500096	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  12-24 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for shingles.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and His Spouse


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1971 and from July 1988 to April 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In July 2012 the Veteran appeared at a hearing at the RO before a Decision Review Officer.  In September 2013, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for shingles, which he claims is the result of exposure to chicken pox during service.  Based on his testimony at the RO hearing in July 2012, it is unclear whether the pain and rash persisted after the date of his claim (August 2010) and what, if any, residuals he may have from his outbreak of shingles in May 2012.  

In addition, the claims form identified some inpatient or clinical treatment records from an Air Force Base hospital that do not appear to have been requested.  As these are government records which may substantiate the claim, VA has a duty to make as many attempts to obtain them as necessary.

Finally, the Veteran's assertions of exposure to chicken pox in service and the evidence of a diagnosis of shingles in 2010 are sufficient evidence to trigger the need for an examination or opinion as part of the duty to assist.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Such should be obtained on remand.


Accordingly, the case is REMANDED for the following action:

1. Request from the proper federal records custodian a copy of any clinical hospital records for treatment of the Veteran in June or July 1996 at McGuire Air Force Base Hospital in New Jersey.  The records custodian should also ascertain if there is any mention of anyone being quarantined or treated at this facility for an outbreak of chicken pox during this time period.

2. Ask the Veteran to identify all sources of treatment or evaluation he has received for any symptoms or residuals of shingles since the date of his claim (August 2010), and to provide any releases necessary for VA to secure records of such treatment or evaluation.  Then obtain for the record copies of the complete records of all such treatment and evaluation from all identified sources. 

3. Thereafter, afford the Veteran an appropriate VA examination to determine whether he currently has, or at any time since August 2010, has had symptoms or residuals of shingles, to include rash, pain, neuralgia, or scarring.

If symptoms or residuals are determined to have existed at any point since August 2010, the examiner should offer an opinion as to whether it is at least as likely as not (probability 50 percent or greater) that his shingles is the result of an illness or injury sustained in service, to include the cited exposure to chicken pox in 1996.  In offering an opinion, the examiner should review the entire claims file, to specifically include any additional records obtained in accordance with the remand directives above.  The examiner must furnish a rationale or explanation for the opinion offered and should provide a copy or complete citation to any medical treatise or research which informs the opinion.  


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




